DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “number of high luminous sources in addition to the laser light source” in Claims 1, 5, and 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In this case, Figs. 3B and 3C are the only figures which show any light source in general, and all of these depict only a single “high luminous source 102” (which can be a laser light source or a high luminance LED, as described in para. [0040], [0047] of the Specification as filed). None of the figures show a low beam module having additional high luminous sources (i.e. plural high luminous sources) in addition to the laser light source 102 as currently required by Claims 1, 5, and 9.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “102” has been used to designate both “a high luminous source” (which can be a laser light source or a high luminance LED) and a “lens” in the discussion of Figs. 3B-3C (as described in para. [0040], [0047]-[0048] of the Specification as originally filed), and reference character “106” has been used to designate both a “reflector” and a “projection lens” in the discussion of Fig. 3C (as described in para. [0039]-[0040] of the Specification as originally filed).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment(s) to the Specification to correct the reference characters, are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  
Regarding claim 2, the limitation “or height-to-width value of about 2.5:1” in line 2 of the claim is grammatically incorrect. The Examiner respectfully suggests amending it to be --a height-to-width value of about 2.5:1-- to correct the typographical error.
Regarding claim 12, the limitation “wherein said automotive lighting device includes a high-beam module is configured to generate a high-beam distribution” in lines 1-2 of the claim is grammatically incorrect. The Examiner respectfully suggests amending it to be --wherein said automotive lighting device includes a high-beam module which is configured to generate a high-beam distribution-- or similar language to correct the typographical error.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0163939, previously listed on the IDS filed 3/31/2022, hereinafter “Chen”) in view of Makino (US 2019/0001864, previously listed on the IDS filed 3/31/2022).
Regarding claim 1, Chen teaches an automotive lighting device with a light source that is configured to produce optical beam illumination (headlight module 2 is an automotive lighting device comprising a light source in the form of first LED 18; see Figs. 1-2; Abstract; para. [0062]-[0064]) comprising a thin aspect-ratio lens of a low-beam module (the headlight module 2 generates a low beam which is emitted through an exit lens 12; see Figs. 1-2, 6-8; para. [0062]-[0064], [0066], [0070]), the low-beam module adapted to generate a luminous intensity distribution with a hot-spot (the low beam has a stepped upper cut off indicated at line 40 near a hot spot in the distribution; see Figs. 1-2, 6-8; para. [0062]-[0063], [0068]-[0071], [0073]-[0075]), wherein the light source is configured to emit light along an optical axis (the light source 18 is positioned at a first focal point of reflector structure 20 to emit light upward towards the reflector along axis 6 of the reflector; see Figs. 1-2; para. [0036], [0062]-[0064]); a reflector for reflecting light from the light source (reflector structure 20; see Figs. 1-2; para. [0062]-[0065]); said lens arranged in an operative relationship with the reflector (see Figs. 1-2; para. [0062]-[0064], [0066], [0070]); and a folder arranged along an optical path between the reflector and said lens, where the folder includes a bump configured to generate the luminous intensity distribution with the hot-spot (collimating element 26 is arranged between the reflector 20 and the lens 12 and comprises a stepped profile 32 including various angled portions 37, 38, 39 to generate a kink or elbow (represented by line 40) marking a hot spot in the luminous intensity distribution; see Figs. 1-8; para. [0063], [0065]-[0074]); wherein the reflector has a reflection surface whose center axis is not coincidentally aligned with the optical axis (the reflector structure 20 is an ellipsoid reflector having a reflective inner surface 22 which is defined by an optical axis 14 of both the reflector and the lens 12 (i.e. a center axis) that can be radially offset from an axis 4 extending between the light source 18 and second LED 24 to produce a laterally offset beam profile; see Figs. 1-4; para. [0015], [0036], [0060], [0062]-[0067]).
However, the teachings of Chen fail to disclose or fairly suggest the light source is a laser light source, and the reflector reflects light from a number of high luminous sources in addition to the light source.
Makino teaches an automotive lighting device with a laser light source that is configured to produce optical beam illumination (vehicle lamp 10 comprises a lamp unit 16 which comprises a first light source 24 and a second light source 26 which can each be laser diodes (LDs); see Figs. 1-3A; Abstract; para. [0017]-[0031]), comprising a reflector for reflecting light from a number of high luminous sources in addition to the laser light source (first reflector 28 and second reflector 30 reflect light from multiple light sources; see Figs. 1, 3A; para. [0019], [0024]-[0026], [0031]).
Therefore, in view of Makino, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lighting device of Chen by selecting a laser light source as the light source rather than an LED, since it has been held that a simple substitution of one known element for another to obtain predictable results is within the level of ordinary skill. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143. In this case, since laser diodes and LEDs are obvious variants of one another, modifying the known lighting device of Chen by selecting laser diodes such as those taught by Makino for the light source instead of LEDs would have flown naturally to one of ordinary skill in the art to obtain the predictable result of achieving a high luminous output from the light source regardless of the specific type of light source being used.
Further, in view of Makino, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lighting device of Chen by providing a number of high luminous sources such that the reflector reflects light from the number of high luminous sources in addition to the light source, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One would have been motivated to modify the known lighting device of Chen by providing a number of high luminous sources such that the reflector reflects light from the number of high luminous sources in addition to the light source, as taught by Makino, in order to increase the brightness of the low beam as a result of the presence of additional light sources.

However, regarding claim 2, the teachings of Chen fail to specifically disclose the thin aspect-ratio lens has a width-to-height value of about 10:25 or a height-to-width value of about 2.5:1.
It would have been obvious toe one of ordinary skill in the art before the effective filing of the claimed invention to modify the lighting device of Chen by forming the thin aspect-ratio lens to have a width-to-height value of about 10:25 or a height-to-width value of about 2.5:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  See In re Aller, 105 USPQ 233. In this case, modifying the known lighting device of Chen by forming the thin aspect-ratio lens to have a width-to-height value of about 10:25 or a height-to-width value of about 2.5:1 would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to ensure the size of the lighting device is sufficient to provide the desired illumination to the driver of the vehicle.

Regarding claim 3, Chen teaches wherein the reflector includes a number of focal points relative to said lens (the reflector 20 includes a first focal point where the light source 18 is mounted, and a second focal point where the folder 26 is provided; see Figs. 1-2; para. [0036], [0062]-[0063], [0066]).

However, regarding claim 4, the teachings of Chen fail to specifically disclose a number of focal lengths relative to said lens includes values of a first focal point with about 4mm and a focal length of a second focal point with about 30mm.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lighting device of Chen by forming the reflector such that the number of focal lengths relative to the lens includes a focal length of the first focal point that is about 4mm and a focal length of the second focal point that is about 30mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  See In re Aller, 105 USPQ 233. In this case, modifying the known lighting device of Chen by forming the reflector such that the number of focal lengths relative to the lens includes a focal length of the first focal point that is about 4mm and a focal length of the second focal point that is about 30mm or any other desired focal lengths would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to control the size of the luminous intensity distribution.

Regarding claim 5, Chen teaches wherein the light source is arranged at a first focal point of an ellipse formed by the reflector (the first LED 18 is arranged at the first focal point of the ellipse formed by reflector 20; see Figs. 1-2; para. [0036], [0062]-[0063]).
However, the teachings of Chen fail to disclose or fairly suggest one of the number of high luminous sources is arranged at the first focal point.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lighting device of Chen by arranging one of a number of high luminous sources at the first focal point in addition to the light source, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, modifying the known lighting device of Chen by arranging one of a number of high luminous sources at the first focal point in addition to the light source would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to increase the brightness of the low beam as a result of the presence of additional light sources

Regarding claim 6, Chen teaches wherein the optical axis is radially offset from the center axis of the reflection surface (the common axis 4 extending between the light source 18 and the second LED 26 can be radially offset from the center axis (optical axis 14) of the elliptical surface 22 of reflector 20 to generate a laterally offset beam profile; see par. [0065]).

However, regarding claim 7, the teachings of Chen fail to specifically disclose a second of the number of focal points is at a distance of about 18mm to 20mm from said lens.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lighting device of Chen by forming the reflector such that the reflector’s second focal point is at a distance of about 18-20mm from the lens, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  See In re Aller, 105 USPQ 233. In this case, modifying the known lighting device of Chen by forming the reflector such that the reflector’s second focal point is at a distance of about 18-20mm from the lens or at any other suitable distance from the lens would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to control the size of the resulting luminous intensity distribution.

Regarding claim 8, Chen teaches wherein the luminous intensity distribution includes a maximum intensity of a hot spot region (as shown in Figs. 6-8).

However, regarding claim 9, the teachings of Chen fail to disclose one of the high luminous sources includes an alternative to the light source.
Makino teaches wherein one of the high luminous sources includes an alternative to the laser light source (first and second laser light sources 24, 26; see Figs. 1, 3A; para. [0019]-[0023]).
Therefore, in view of Makino, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lighting device of Chen by providing a number of high luminous sources as an alternative to the light source, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, modifying the known lighting device of Chen by providing a number of high luminous sources as an alternative to the light source, as taught by Makino, in order to increase the brightness of the low beam as a result of the presence of additional light sources, while additionally providing backup light sources in case of a problem with the main light source causing it to not emit light, thus causing the low beam to still be emitted even if one of the light sources isn’t working.

However, regarding claim 10, the teachings of Chen fail to disclose or fairly suggest the bump has a spherical shape.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lighting device of Chen by changing the shape of the bump to have a spherical shape, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976). In this case, since the specific shape of the bump appears to be arbitrary as long as it is capable of producing a kink or elbow providing a hot spot in the luminous intensity distribution, modifying the known system of Chen by changing the shape of the bump to be spherical would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to provide an alternative shape for producing the same kink or elbow feature that provides a hot spot.

Regarding claim 11, Chen teaches wherein the bump has a triangular shape (the bump formed by stepped profile 32 comprises a central sloping portion 37 positioned at an angle between first and second portions 38, 39 to define a triangular profile; see Figs. 3-5; para. [0069]-[0071]).

However, regarding claim 12, the teachings of Chen’s first embodiment fail to disclose said automotive lighting device includes a high-beam module which is configured to generate a high beam distribution.
However, Chen’s second embodiment teaches the automotive lighting device includes a high-beam module which is configured to generate a high beam distribution (an alternate dual beam headlight module 2 can be provided which generates both a low beam having a stepped upper cut off as in the first embodiment and a high beam, which are operable independently, the high beam being emitted solely by second LED 24 directly into collimating element 26; see Figs. 13-19; para. [0087]-[0096]).
Therefore, in view of Chen’s second embodiment, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lighting device of Chen’s first embodiment to include a high-beam module which is configured to generate a high beam distribution. One would have been motivated to modify the known lighting device of Chen’s first embodiment by including a high-beam module which is configured to generate a high beam distribution, as taught by Chen’s second embodiment, in order to enable the lighting device to produce both low and high beam distributions from a single lighting device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ichikawa et al. (US 2017/0067609) discloses a vehicle lamp having separate low and high beam modules as well as a separate laser light source array, Todaka et al. (US 2014/0321147) discloses a vehicle lamp comprising a thin lens and a plurality of laser light sources, Lee (US 2016/0061398) and Hicks et al. (US 3,818,265) each disclose vehicle lamps comprising thin lenses, and Kishimoto et al. (US 8,569,942) discloses a vehicle lamp comprising a plurality of laser light sources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875